UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4210
KENNETH ANDRE BOONE,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 00-4338
RANDY GEAN WILLIAMS, a/k/a Malik
Strong,
            Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-99-116)

                       Submitted: March 9, 2001

                      Decided: December 19, 2001

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. BOONE
                             COUNSEL

Carl C. La Mondue, Norfolk, Virginia; James S. Ellenson, ELLEN-
SON LAW OFFICE, Newport News, Virginia, for Appellants. Helen
F. Fahey, United States Attorney, Laura Pellatiro Tayman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kenneth Andre Boone and Randy Gean Williams were indicted in
the Eastern District of Virginia, with several co-conspirators, for con-
spiracy to distribute and to possess with intent to distribute fifty
grams or more of crack cocaine and five kilograms or more of
cocaine, in violation of 21 U.S.C. §§ 841(a)(1) & 846 (1994). Wil-
liams was also indicted in a second count for money laundering, in
violation of 18 U.S.C. § 1956(a)(1) (1994). Boone appeals the district
court’s denial of his motion to substitute counsel and his motion to
withdraw his guilty plea. Williams appeals his conviction and sen-
tence to life imprisonment after a jury found him guilty of both counts
charged in the indictment.

   Boone contends that the district court erred in failing to consider
his motion to substitute counsel and his attorney’s motion to withdraw
from representation before it considered his motion to withdraw his
guilty plea, and that this error deprived him of the assistance of coun-
sel guaranteed by the Sixth Amendment. In considering a trial court’s
ruling on a motion for substitution of counsel, this court considers the
"[t]imeliness of the motion; adequacy of the court’s inquiry into the
defendant’s complaint; and whether the attorney/client conflict was so
great that it had resulted in total lack of communication preventing an
adequate defense." United States v. Gallop, 838 F.2d 105, 108 (4th
                        UNITED STATES v. BOONE                           3
Cir. 1988). In this case, the motion for substitution of counsel was
made only nine days prior to the scheduled sentencing hearing, and
over three months after Boone entered his plea.

   Contrary to Boone’s assertions, the record indicates that the district
court conducted a thorough inquiry into his desire to substitute coun-
sel. The court thoroughly reviewed the materials Boone submitted,
the Rule 11 transcript, and the Government’s response to his motions,
and allowed Boone to testify at length, occasionally interjecting ques-
tions to clarify Boone’s statements or verify Boone’s memory of the
Rule 11 hearing. At no time during this inquiry did Boone assert dis-
satisfaction with counsel. The record also demonstrates that the dis-
trict court asked Boone’s attorney several questions regarding
counsel’s actions in the case and his communications with Boone.

   Boone’s testimony and the court’s questions revealed that counsel
was very active in communicating with Boone in preparing several
objections to the presentence report and otherwise preparing for sen-
tencing, until Boone decided to move to withdraw his plea. Although
the record indicates that the conflict between Boone and counsel over
the motion to withdraw Boone’s plea had caused a breakdown in the
attorney-client relationship on that issue, there is no indication that
this conflict prevented an adequate defense.

   As discussed more fully below, there were no valid grounds for
Boone’s motion to withdraw his guilty plea. Nor has Boone identified
any actions counsel could have or should have taken to provide ade-
quate representation during the hearing on his motion to withdraw his
plea. The district court recognized this fact, stating "I think—frankly,
wouldn’t matter to me who the lawyer was because the lawyer would
simply be asking Mr. Boone the same questions that I—that he was
able to answer when I allowed him to testify in court today." See
United States v. Cronic, 466 U.S. 648, 657-58 (1984) (appropriate
focus is on the reliability of the trial process, rather than the accused’s
relationship with his counsel). Moreover, substitution of counsel was
not required because any conflict in the relationship was created by
Boone’s insistence on filing a frivolous motion. See United States v.
Morsley, 64 F.3d 907, 918 (4th Cir. 1995); United States v. Burns,
990 F.2d 1426, 1437 (4th Cir. 1993). The district court did not err in
4                       UNITED STATES v. BOONE
denying Boone’s motion to substitute counsel before hearing his
motion to withdraw his guilty plea.

   This court reviews the denial of a motion to withdraw a guilty plea
for abuse of discretion. See United States v. Craig, 985 F.2d 175, 178
(4th Cir. 1993). A defendant bears the burden of demonstrating to the
district court’s satisfaction that a "fair and just reason" supports his
request to withdraw. Fed. R. Crim. P. 32(e).

   In determining whether the trial court abused its discretion in deny-
ing a motion to withdraw a guilty plea, we consider the six factors
articulated in United States v. Moore, 931 F.2d 245, 248 (4th Cir.
1991). Although all the factors in Moore must be given appropriate
weight, the key in determining whether a Rule 32(e) motion should
be granted is whether the Rule 11 hearing was properly conducted.
United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). This
court closely scrutinizes the Fed. R. Crim. P. 11 colloquy and attaches
a strong presumption that the plea is final and binding if the Rule 11
proceeding is adequate. United States v. Lambey, 974 F.2d 1389,
1394 (4th Cir. 1992).

   In this case, the district court explicitly considered each of the
Moore factors and found that none supported granting Boone’s
motion to withdraw his guilty plea. Further, the court conducted an
extremely thorough Rule 11 inquiry. This inquiry included specific
additional inquiries to ensure that Boone, in light of his reading
impairment, had been read the critical documents in the case and
clearly understood the charges, the plea agreement, and the effect of
his guilty plea. Even assuming as true Boone’s allegations that coun-
sel misinformed him as to the probable length of his sentence, no
valid grounds for allowing withdrawal of Boone’s plea have been
shown. See United States v. Ubakanma, 215 F.3d 421, 424-25 (4th
Cir. 2000); Lambey, 974 F.2d at 1395. We find no abuse of discretion
in the denial of Boone’s motion.

  Williams contends that his conviction and sentencing under the
enhanced penalty elements of 21 U.S.C. § 841(b)(1)(A) and enhance-
ments applied under the Sentencing Guidelines violate the Supreme
Court’s holding in Apprendi v. New Jersey, 530 U.S. 466 (2000).
Apprendi established the rule that "[o]ther than the fact of a prior con-
                        UNITED STATES v. BOONE                         5
viction, any fact that increases the penalty for a crime beyond the pre-
scribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt." Id. at 490.

   Williams did not raise an Apprendi objection at trial; therefore, this
court reviews the judgment for plain error pursuant to Fed. R. Crim.
P. 52(b) and United States v. Olano, 507 U.S. 725, 731-32 (1993).
Four conditions must be met before this court will notice plain error:
(1) there must be error; (2) it must be plain under current law; (3) it
must affect substantial rights, typically meaning that the defendant is
prejudiced by the error in that it affected the outcome of the proceed-
ings; and (4) the error must seriously affect the fairness, integrity, or
public reputation of judicial proceedings. Id. at 732-37; United States
v. Rolle, 204 F.3d 133, 138 (4th Cir. 2000).

   In this case, Count One of the indictment charged Williams with
conspiring to distribute and possess with intent to distribute fifty
grams or more of crack cocaine and five kilograms or more of
cocaine, and the overt acts listed in the indictment specify drug
amounts that exceed the amounts required to sentence a defendant to
a maximum term of life imprisonment under § 841(b)(1)(A). The jury
instruction defining the elements that the government must prove
beyond a reasonable doubt included the drug amounts charged in the
indictment, as did the instruction on the nature of the offense. The dis-
trict court, however, also instructed the jury that "[t]he indictment
alleges that an approximate amount of a controlled substance was
involved in the crimes charged. It is not necessary for the Government
to prove the exact or precise amount of controlled substance alleged
in the indictment." We have previously held that drug quantity and
type are elements under § 841, see United States v. Promise, 255 F.3d
150, 156-57 (4th Cir. 2001) (en banc), petition for cert. filed, ___
U.S.L.W. ___ (U.S. Sept. 20, 2001) (No. 01-6398), and that such an
instruction amounted to plain error in light of Apprendi. See United
States v. Stewart, 256 F.3d 231, 252 (4th Cir. 2001).

   Our review of the entire record convinces us that the error in
including the "approximate amount" instruction did not infringe Wil-
liams’ substantial rights because it did not actually affect the outcome
of the proceedings. At sentencing, the district court adopted the pre-
sentence investigation report that attributed over 95 kilograms of
6                       UNITED STATES v. BOONE
crack cocaine and 48 kilograms of powder cocaine to Williams. Wil-
liams did not contest the drug quantities attributed to him, other than
denying involvement in any drug activity and generally objecting at
sentencing to the calculation of drug quantities based on the credibil-
ity of the witnesses at trial.

   The evidence of Williams’ significant role in the drug distribution
conspiracy and of the significant quantities of cocaine converted into
crack cocaine and distributed by this conspiracy, was overwhelming.
Several of Williams’ co-conspirators testified to his personal involve-
ment in drug transactions of quantities far in excess of the fifty grams
of crack cocaine or five kilograms of cocaine necessary to subject
Williams to a life sentence under § 841(b)(1)(A). This testimony was
thoroughly corroborated by the testimony of law enforcement officers
and evidence obtained in several searches. We are convinced that the
failure to properly submit the issue of drug quantity to the jury did not
affect Williams’ substantial rights. See United States v. Montgomery,
262 F.3d 233, 252 (4th Cir. 2001), petition for cert. filed, ___
U.S.L.W. ___ (U.S. Oct. 11, 2001) (No. 01-6767).

   Williams’ assertion that the other enhancements of his offense
level that were determined at sentencing were also violative of
Apprendi is foreclosed by this court’s decision in United States v.
Kinter, 235 F.3d 192 (4th Cir. 2000), cert. denied, ___ U.S. ___, 69
U.S.L.W. 3618 (U.S. Mar. 19, 2001) (No. 00-8591). Because Wil-
liams was properly subject to a maximum sentence of life imprison-
ment under § 841(b)(1)(A), the district court’s determination that
enhancements for a firearm, leadership role in the offense, and
obstruction of justice were applicable is not subject to the Apprendi
requirements. Id. at 201.

  Williams’ remaining argument, that the Government violated 18
U.S.C. § 201(c)(2) (1994) because Government witnesses testified
pursuant to plea agreements, has been specifically rejected by this
court. See United States v. Richardson, 195 F.3d 192, 196-97 (4th Cir.
1999), cert. denied, 528 U.S. 1096 (2000).

  Accordingly, we grant Williams’ motion for leave to file a pro se
supplemental brief and affirm the convictions and sentences of Boone
and Williams. We dispense with oral argument because the facts and
                       UNITED STATES v. BOONE                       7
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED